Fourth Court of Appeals
                                        San Antonio, Texas
                                                August 9, 2018

                                            No. 04-18-00541-CR

                                       IN RE Wilbert P. STEWART

                                      Original Mandamus Proceeding1

                                                    ORDER

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Irene Rios, Justice

       On August 2, 2018, relator filed a pro se petition for writ of mandamus. After
considering the petition, this court concludes relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DISMISSED. See TEX. R. APP. P. 52.8(a).
The court’s opinion will issue at a later date.

           It is so ORDERED on August 9, 2018.


                                                             _________________________________
                                                             Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of August, 2018.



                                                             ___________________________________
                                                             KEITH E. HOTTLE,
                                                             Clerk of Court




1
  This proceeding arises out of Cause No. 1993-CR-0145, styled The State of Texas v. Wilbert P. Stewart, pending in
the 226th Judicial District Court, Bexar County, Texas, the Honorable Sid L. Harle presiding.